EXHIBIT 10.13.7

GMAC COMMERCIAL FINANCE LLC

1290 Avenue of the Americas

New York, New York 10104

February 24, 2009

TARRANT APPAREL GROUP

FASHION RESOURCE (TCL), INC.

TAG MEX, INC.

PRIVATE BRANDS, INC.

3151 East Washington Boulevard

Los Angeles, CA 90023

 

  Re: Consent to Enter Into Merger Agreement and Amendments to Agreements

Gentlemen:

Reference is hereby made to that certain Loan and Security Agreement dated as of
June 16, 2006 (as the same may have been amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Loan
Agreement”), by and among Tarrant Apparel Group (“Holding”), Fashion Resource
(TCL), Inc. (“Fashion”), TAG MEX, Inc. (“Tag Inc.”), and Private Brands, Inc.
(“Private” and, together with Holding, Fashion and Tag Inc., the “Borrowers”),
the financial institutions which are now or which hereafter become a party
thereto (each a “Lender” and collectively, the “Lenders”) and GMAC Commercial
Finance LLC (“GMAC CF”), as agent for the Lenders (GMAC CF, in such capacity,
“Agent”) and to all other documents, instruments and agreements executed and/or
delivered pursuant thereto or in connection therewith (all of the foregoing, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, together with the Loan Agreement,
collectively, the “Loan Documents”). All capitalized terms used and not
otherwise defined in this letter agreement (this “Consent”) shall have the
respective meanings ascribed to them in the Loan Agreement.

The Borrowers have advised Agent that Holding desires to enter into that certain
Agreement and Plan of Merger, in the form of Exhibit A hereto, subject to such
changes thereto as are acceptable to Agent (the “Merger Agreement”), by and
among Holding, Sunrise Acquisition Company, LLC (“Parent”), Sunrise Merger
Company (“Merger Sub”), Gerard Guez and Todd Kay. Upon the consummation of the
transactions contemplated under the Merger Agreement (the “Merger”), Merger Sub
will be merged with and into Holding with Holding surviving as a wholly-owned
subsidiary of Parent (the “Surviving Corporation”). The Borrowers have requested
that, notwithstanding the terms of the Loan Agreement to the contrary, Agent and
the Lenders consent to Holding entering into the Merger Agreement and the
consummation of the transactions contemplated thereby, which Agent and the
Lenders have agreed to do subject to the terms and provisions hereof.



--------------------------------------------------------------------------------

A. Consent. In consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Agent, the Lenders and the Borrowers hereby agree as follows:

1. Subject to the terms and conditions set forth herein, Agent and the Lenders
hereby consent to Holding entering into the Merger Agreement, the consummation
of the Merger, and all the other transactions provided for under the Merger
Agreement. Notwithstanding the foregoing, the Borrowers expressly acknowledge,
confirm and agree that the Closing (as defined in the Merger Agreement) is
subject to certain conditions precedent set forth in the Merger Agreement, and
such terms and conditions shall not be amended, modified or waived without
Agent’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed by Agent.

2. The Borrowers acknowledge, confirm and agree that (i) Agent and Lenders will
not provide any financing necessary to consummate the Merger and (ii) nothing
contained herein is or shall be construed to be an expression of interest or a
commitment on the part of Agent or any Lender to provide any working capital
financing to Parent, the Surviving Corporation or any of their respective
Subsidiaries (“Ongoing Financing”), which Ongoing Financing may or may not be
provided by Agent and Lenders in their sole and absolute discretion.

3. The Borrowers further acknowledge, confirm and agree that, if Agent and
Lenders elect not to provide Ongoing Financing (the “Opt-Out Election”), which
Opt-Out Election shall be made in the sole discretion of Agent and Lenders and
shall not be made until after the consummation of the Merger, then, on the
Business Day that is sixty (60) Business Days following Agent’s delivery of
written notice (the “Opt-Out Notice”) of the Opt-Out Election to the Surviving
Corporation (such Business Day, the “Opt-Out Date”), all Obligations shall be
immediately due and payable, without offset, defense or counterclaim of any kind
or nature, all of which are hereby expressly waived. If Agent and Lenders
exercise the Opt-Out Election and so long as no Event of Default has occurred
and is continuing on the Opt-Out Date, the obligation, if any, of the Borrowers
to pay (i) the Early Termination Fee (as defined in the Fee Letter) and (ii) the
amount payable under Paragraph 9(c) of the Factoring Agreement (the “Factoring
Agreement Early Termination Fee”) shall be waived by Agent and Lenders. Nothing
herein shall be construed to limit Agent’s and Lenders’ rights and remedies,
including, without limitation, the right to receive the Early Termination Fee
and the Factoring Agreement Early Termination Fee, as applicable, in the event
that the Loan Agreement or the Factoring Agreement is terminated other than
pursuant to the exercise of the Opt-Out Election.

4. The Borrowers further acknowledge, confirm and agree that, if (a) the
Borrowers request that Agent and Lenders provide Ongoing Financing and provide
to Agent a business plan, in form and substance satisfactory to Agent and
Lenders, and a summary of the proposed terms and conditions of such requested
Ongoing Financing (a “Term Sheet”), and (b) Agent and Lenders elect to provide
such Ongoing Financing upon substantially the same terms and conditions as set
forth in the Term Sheet and deliver to the Borrowers a signed commitment letter
therefor, Parent or the Surviving Corporation shall obtain, or shall cause such
Subsidiaries

 

2



--------------------------------------------------------------------------------

to obtain, such Ongoing Financing from Agent and Lenders; provided, that, so
long as no Event of Default has occurred and is continuing at the time of the
consummation of such Ongoing Financing, the obligation, if any, of the Borrowers
to pay the Early Termination Fee and the Factoring Agreement Early Termination
Fee shall be waived by Agent and Lenders. In the event that Agent and Lenders
elect not to provide such Ongoing Financing, the right to receive the Early
Termination Fee and the Factoring Agreement Early Termination Fee, as
applicable, shall not be waived unless a bona fide commitment letter signed by
an Other Lender (as hereinafter defined) has been provided to Agent in
accordance with Paragraph B below and all of the terms and provisions of such
Paragraph B have been complied with by Parent, the Surviving Corporation and
their respective Subsidiaries. Nothing herein shall be construed to limit
Agent’s and Lenders’ rights and remedies, including, without limitation, the
right to receive the Early Termination Fee and the Factoring Agreement Early
Termination Fee, as applicable, in the event that Agent and Lenders offer
Ongoing Financing pursuant to a signed commitment letter and Parent, the
Surviving Corporation or such Subsidiaries do not consummate such Ongoing
Financing with Agent and Lenders.

5. The failure of Borrowers to promptly provide Agent and the Lenders with such
information as Agent and the Lenders may reasonably request from time to time as
Agent and the Lenders deem necessary to consider providing any Ongoing Financing
shall constitute an Event of Default under the Loan Documents.

B. Right of First Refusal. If, at any time (including after receipt of an
Opt-Out Notice) in which the Loan Documents are in effect, Parent, the Surviving
Corporation or any of their respective Subsidiaries receives from a third party
(an “Other Lender”) a bona fide commitment letter signed by such Other Lender
(each, an “Offer”), which provides for working capital financing to Parent, the
Surviving Corporation or any of their respective Subsidiaries, the Surviving
Corporation, on behalf of Parent, itself or such Subsidiaries, shall immediately
notify Agent of the Offer in writing, including a copy of such commitment letter
and all material terms of the Offer, including the pricing, structure, personal
and corporate guarantees, collateral, side collateral and other credit
enhancements provided by any Person. Agent and Lenders shall have forty-five
(45) calendar days after receipt of such notice (the “Option Period”) to agree
to provide similar financing in the place of such Other Lender upon
substantially the same terms and conditions (or terms more favorable to Parent,
the Surviving Corporation or such Subsidiaries) as set forth in the Offer. The
failure of Borrowers to promptly provide Agent and the Lenders with such
information as Agent and the Lenders may reasonably request from time to time as
Agent and the Lenders deem necessary to consider providing any such similar
financing shall constitute an Event of Default under the Loan Documents. Agent
shall notify the Surviving Corporation in writing of Agent’s and Lenders’
agreement to provide such similar financing pursuant hereto (the “Acceptance
Notice”), in which case Parent or the Surviving Corporation shall obtain, or
shall cause such Subsidiaries to obtain, such financing from Agent and Lenders
and shall not accept the Offer from such Other Lender. If no Acceptance Notice
has been received from Agent within the Option Period, Parent, the Surviving
Corporation or such Subsidiaries may consummate the transaction described in the
Offer (the “Transaction”) with the Other Lender on the terms and conditions set
forth in the Offer; provided, that, so long as no Event of Default has occurred
and is continuing at the time of the consummation of the Transaction with the
Other Lender, the obligation, if any, of the Borrowers to pay the Early
Termination Fee and the Factoring Agreement Early Termination Fee shall be
waived by Agent and Lenders. Nothing herein shall be construed to limit

 

3



--------------------------------------------------------------------------------

Agent’s and Lenders’ rights and remedies, including, without limitation, the
right to receive the Early Termination Fee and the Factoring Agreement Early
Termination Fee, as applicable, in the event that (i) an Acceptance Notice has
been received from Agent within the Option Period and Parent, the Surviving
Corporation or such Subsidiaries consummate the Transaction with the Other
Lender or, (ii) regardless whether or not an Acceptance Notice has been received
from Agent within the Option Period, Parent, the Surviving Corporation or such
Subsidiaries consummate the Transaction with the Other Lender on terms and
conditions other than those set forth in the Offer.

C. Amendments to Loan Agreement.

1. The definition of “Maximum Loan Amount” appearing in Section 1.2 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“ “Maximum Loan Amount” shall mean $40,000,000.”

2. Section 2.1(a)(ii) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“(ii) up to the lesser of (A) the lesser of (I) up to sixty percent (60%),
subject to the provisions of Section 2.1(c), of the lesser of (1) the aggregate
cost, calculated on a first-in-first-out basis, of Eligible Inventory at such
time and (2) the aggregate fair market value of Eligible Inventory at such time
and (II) up to eighty-five percent (85%), subject to the provisions of
Section 2.1(c), of the Net Orderly Liquidation Value of Eligible Inventory at
such time; provided that, in no event shall the aggregate outstanding Revolving
Advances made against Eligible Inventory comprised of Retained Goods exceed
$1,000,000 outstanding at any time; and (B) $5,000,000 (clauses (A) and
(B) collectively, the “Inventory Advance Rate” and, together with the Accounts
Advance Rate, the “Advance Rates”); minus”

3. The penultimate sentence of Section 2.10 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“The maximum amount of outstanding Letters of Credit shall not exceed $2,000,000
in the aggregate at any time.”

4. The first sentence of Section 9.2(b) of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“Deliver to Agent on or before the fifteenth (15th) day of each month as and for
the prior month (a) accounts payable agings (which shall include agings of
accounts payable owing by Borrowers’ Subsidiaries located in Hong Kong and
separate agings of accounts payable owing by such Hong Kong Subsidiaries related
to sourcing of goods to be sold to Borrowers’ Affiliate Seven Licensing Company
LLC), (b) a detailed report of Borrower’s cash position (including the cash
position of any direct or indirect and wholly or partially owned Subsidiary) and
(c) Inventory reports together with a detailed Inventory listing.”

 

4



--------------------------------------------------------------------------------

5. The first sentence of Section 13.1 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Borrower, Agent and each
Lender, shall become effective on the date hereof and shall continue in full
force and effect until the earliest of (a) the date which is the fourth
anniversary of the Closing Date (the “Original Term”), (b) the acceleration of
all Obligations pursuant to the terms of this Agreement or (c) the date on which
this Agreement shall be terminated in accordance with the provisions hereof or
by operation of law (the “Termination Date”; such period referred to herein as
the “Term”).”

D. Amendments to Factoring Agreement.

1. Paragraph 9(a)(i) of the Factoring Agreement is hereby amended and restated
in its entirety to read as follows:

“(i) Factor may terminate this agreement at any time upon ninety (90) days prior
written notice to Client. If not so terminated, this agreement shall remain in
full force and effect unless Client gives Factor written notice of termination
(by certified mail, return receipt requested) no less than ninety (90) days
prior to and effective as of June 16, 2010 or as of June 16 occurring in any
year thereafter; or”

2. Clause (iii) of the first sentence of Paragraph 9(c) of the Factoring
Agreement is hereby amended and restated in its entirety to read as follows:

“(iii) Two Hundred Fifty Thousand Dollars ($250,000) if the termination occurs
on or after the second anniversary of the Effective Date to and including
June 15, 2010.”

E. Additional Covenants.

1. In the event that Holding, any Borrower or Surviving Corporation or any of
its Affiliates becomes indebted to Parent or Merger Sub in connection with the
financing of the Merger or otherwise, the Parent and Merger Sub, as the case may
be, shall execute and deliver in favor of Agent and Lenders, concurrently with
the consummation of the Merger, a subordination agreement in favor of Agent and
Lenders with respect to such indebtedness, which subordination agreement shall
be in form and content satisfactory to Agent and Lenders, in their reasonable
discretion. Without limiting Agent’s and Lenders’ discretion in any way, such
subordination agreement shall provide for a full subordination and prohibition
of payment of all indebtedness, including, without limitation, principal,
interest, costs, fees and expenses, owing by the obligated party to Parent and
Merger Sub, as the case may be, and shall confirm that such indebtedness shall
not come due and payable until at least sixty (60) days after the last day of
the Term. Failure to timely deliver such subordination agreement, in form and
content satisfactory to Agent and Lenders, in their reasonable discretion, shall
constitute an Event of Default under the Loan Agreement.

 

5



--------------------------------------------------------------------------------

2. After giving effect to the Merger, at least eighty-five percent (85%) of the
issued and outstanding capital stock of Parent shall be held by Gerard Guez,
Todd Kay, the spouses of such individuals, or family trusts controlled by such
individuals.

3. Within thirty (30) days of the date hereof, Borrowers shall deliver to Agent
a fully executed account control agreement, in form and content satisfactory to
Agent, with respect to each deposit account, securities account and disbursement
account of each of the Borrowers which is not subject to an account control
agreement as of the date hereof (except any such account maintained by any
Borrower with DBS Bank Ltd.).

F. Condition to Effectiveness. The consent and amendments set forth in this
agreement shall not be effective until (i) GMAC CF, as a Lender, and UPS Capital
Corporation (“UPSC”) have executed a Commitment Transfer Supplement, pursuant to
which UPSC sells, assigns and transfers to GMAC CF all of UPSC’s rights,
obligations and commitments under the Loan Agreement and the other Loan
Documents, (ii) GMAC CF has paid to UPSC the purchase price therefor and
(iii) all of the transactions contemplated by such Commitment Transfer
Supplement (the “UPSC Buyout”) have otherwise been consummated in accordance
with the terms and conditions thereof and of the Loan Agreement. GMAC CF
acknowledges, confirms and agrees that it has received all required approvals
from its credit committee for the UPSC Buyout and, provided that no Material
Adverse Effect occurs on or after the date hereof and on or prior to
February 25, 2009, GMAC CF intends to consummate the UPSC Buyout prior to the
close of business on February 25, 2009.

G. General Provisions.

1. Except as otherwise expressly provided herein, nothing contained herein shall
prejudice, waive or alter, or be deemed to prejudice, waive or alter, any of
Agent’s and the Lenders’ rights and remedies under the Loan Agreement or any of
the other Loan Documents against the Borrowers or any assets the Borrowers.

2. Except as specifically set forth herein, no other changes or modifications to
the Loan Agreement or the other Loan Documents are intended or implied, and, in
all other respects, the Loan Agreement and the other Loan Documents shall
continue to remain in full force and effect in accordance with their terms as of
the date hereof. Except as specifically set forth herein, nothing contained
herein shall evidence a waiver or amendment by Agent and the Lenders of any
other provision of the Loan Agreement or any of the other Loan Documents nor
shall anything contained herein be construed as a consent by Agent and the
Lenders to any transaction other than those specifically consented to herein.
This agreement is an “Other Document” as such term is defined in the Loan
Agreement.

3. The terms and provisions of this agreement shall be for the benefit of the
parties hereto and their respective successors and assigns; no other person,
firm, entity or corporation shall have any right, benefit or interest under this
Agreement.

 

6



--------------------------------------------------------------------------------

4. This agreement may be signed in counterparts, each of which shall be an
original and all of which taken together constitute one amendment. In making
proof of this agreement, it shall not be necessary to produce or account for
more than one counterpart signed by the party to be charged. This agreement may
be executed and delivered via telecopier or other means of electronic
communication with the same force and effect as if it were a manually executed
and delivered counterpart.

5. The rights and obligations hereunder of each of the parties hereto shall be
governed by and interpreted and determined in accordance with the internal laws
of the State of New York (without giving effect to principles of conflicts of
laws).

6. This agreement sets forth the entire agreement and understanding of the
parties with respect to the matters set forth herein. This agreement cannot be
changed, modified, amended or terminated except in a writing executed by the
party to be charged.

 

Very truly yours,

GMAC COMMERCIAL FINANCE LLC,

as Agent and a Lender

By:   /s/ David Grabosky Name:    David Grabosky Title:   Vice President

 

ACKNOWLEDGED AND AGREED: TARRANT APPAREL GROUP By:   /s/ Patrick Chow Name:   
Patrick Chow Title:   Chief Financial Officer FASHION RESOURCE (TCL), INC. By:  
/s/ Patrick Chow Name:    Patrick Chow Title:   Chief Financial Officer TAG MEX,
INC. By:   /s/ Patrick Chow Name:    Patrick Chow Title:   Chief Financial
Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PRIVATE BRANDS, INC. By:   /s/ Patrick Chow Name:    Patrick Chow Title:   Chief
Financial Officer SUNRISE ACQUISITION COMPANY, LLC By:   /s/ Gerard Guez Name: 
 

Gerard Guez

Title:  

Manager

 

8